Case: 15-20161      Document: 00513290042         Page: 1    Date Filed: 12/01/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 15-20161
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                       December 1, 2015
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

ALBERTO RAMIREZ-FLORES, also known as Alberto Flores, Jr., also known
as Alberto Ramirez Flores, also known as Ramirez Flores Alberto,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:14-CR-400


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Alberto Ramirez-Flores (Ramirez) appeals his conviction for illegal
reentry in violation of 8 U.S.C. § 1326. He argues that the district court erred
in denying his motion to dismiss the indictment as barred by the five-year
statute of limitations because he was “found in” the United States when he
began filing federal income taxes.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20161    Document: 00513290042    Page: 2   Date Filed: 12/01/2015


                                No. 15-20161

      Barring circumstances that suggest that immigration authorities should
have known of his presence earlier, the five-year statute of limitations
commences when the alien is “found in” the United States. United States v.
Santana-Castellano, 74 F.3d 593, 597 (5th Cir. 1996). For an alien to be “found
in” the United States for purposes of § 1326, “(1) immigration authorities must
have specifically discovered and noted the alien’s presence, and (2) knowledge
of the illegality of the alien’s presence must be reasonably attributable to
immigration authorities.” United States v. Compian-Torres, 712 F.3d 203, 207
(5th Cir. 2013).
      The Government has moved for summary affirmance in lieu of filing an
appellate brief. Relying primarily on Compian-Torres, the Government asserts
that Ramirez was not “found” for § 1326 purposes until he was detained by
Texas authorities and referred to immigration authorities.
      Ramirez does not argue on appeal that the facts of his case do not fall
within the holding of Compian-Torres.      Rather, he acknowledges that his
argument is foreclosed under Compian-Torres, and he raises his argument
“solely to preserve the matter for potential appeal to the Supreme Court.” In
light of the foregoing, the Government’s motion for summary affirmance is
granted. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir.
1969). The Government’s alternative motion to extend the time to file a brief
is denied as unnecessary.
      AFFIRMED; MOTION GRANTED.




                                      2